Citation Nr: 0426937	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  98-16 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for shrapnel wound, right 
buttock area, (Muscle Group XVII), currently evaluated as 
20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to 
June 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Des Moines, Iowa, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied an increased rating for 
shrapnel wound, right buttock area.  In July 2003, the Board 
remanded the instant claim for VCAA notification.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's service-connected shrapnel wound, right buttock 
area, is more severe than the current evaluation reflects.  
The veteran asserts that he has muscle spasm radiating down 
the sciatic nerve as a result of this injury.  He complains 
of paresis, burning pain in the buttock area, difficulty 
sitting for long periods, and difficulty sleeping at night.  
He states he has flare-ups with walking, a slight limp, and 
requires the use of a TENS unit.  

A review of the record reveals very little in the way of 
treatment records with regard to this claim.  Additionally, 
the veteran has not undergone a VA examination for 
compensation purposes in connection with this disability 
since 1998. He should be afforded the opportunity to report 
for an examination to ensure that evaluation of the 
disability is a fully informed one.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to the 
claim for an increase for shrapnel wound, 
right buttock area.  

2.  All VA outpatient records regarding 
the veteran's shrapnel wound, right 
buttock area, from December 2003 to the 
present should be obtained and associated 
with the claims folder.  

3.  When the above development has been 
accomplished and any available evidence 
has been obtained, schedule the veteran 
for an appropriate VA examination to 
assess the severity of his service-
connected residuals of shrapnel wound, 
right buttock area.  The claims folder 
and a copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done.  The 
examiner should express an opinion as to 
whether pain significantly limits 
functional ability during any flare-ups.   

4.  Then, after ensuring the VA 
examination report is complete, 
readjudicate the claim.  If the benefit 
sought on appeal is not granted, he and 
his representative should be provided 
with an appropriate Supplemental 
Statement of the Case.  Provide an 
appropriate period of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until he is notified by 
the RO.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  The veteran's cooperation in VA's 
efforts, including reporting for any scheduled VA 
examination, is needed.  The veteran is advised that failure 
to report for any scheduled examination may result in the 
denial of his claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	



                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




